Citation Nr: 0107379	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left shoulder as a residual of recurrent 
dislocations, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left shoulder as a residual of recurrent 
dislocations, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty service from March 1972 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  In a July 1997 rating decision, the RO 
increased the disability evaluations of the veteran's 
service-connected traumatic arthritis of the right shoulder 
and his service-connected traumatic arthritis of the left 
shoulder from 10 percent ratings to 20 percent ratings, 
effective from November 5, 1996.  The veteran perfected an 
appeal of the disability evaluations assigned.  

In January 2001, the veteran appeared at a hearing before the 
undersigned Board member.  At the hearing, the veteran and 
his representative asserted additional claims of entitlement 
to service connection for depression and chest pain as 
secondary to his service-connected shoulder disabilities, 
entitlement to service connection for headaches, entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities, entitlement to an 
extraschedular rating, and entitlement to an earlier 
effective date for the assignment of the increased 
evaluations for his service-connected shoulder disorders.  
These issues are referred to the RO for appropriate action.  


REMAND

Since the January 2001 hearing before the Board, the 
veteran's representative submitted additional medical 
evidence that appears to be relevant to the issues on appeal.  
Neither the appellant nor his representative have provided a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board.  Since the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a supplemental 
statement of the case pertaining to that evidence was not 
issued, this evidence must be referred back to the RO.  
38 C.F.R. § 20.1304 (2000).  

At the veteran's hearing before the Board, his representative 
stated that the veteran was in receipt of SSI benefits 
through the Social Security Administration.  The 
representative requested that an attempt be made to obtain 
these records and associate them with the claims file. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
medical and administrative records used in 
determining the veteran's initial and 
continued entitlement to SSI or disability 
insurance benefits, if any.  These records 
should be associated with the claims file.  

2.  The RO must review the claims file, 
including the evidence recently submitted 
by the veteran and his representative as 
noted above, and ensure that all requested 
development has been completed.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




